I dissent. The majority of the court appears to entertain some dissatisfaction with the journal entry rule which we so recently approved in the Farrell case. The court does not, however, repudiate that rule nor does it suggest the adoption of the enrolled bill rule.
I agree that the journal entry rule should control the decision. The respect which we owe to a coordinate branch of the government is a respect for what the legislature does, not for what it is mistakenly said to have done. Our problem relates merely to the proper meaning and application of the journal entry rule.
I agree that in order to impeach the validity of the enrolled bill it must affirmatively appear that it did not receive the approval of the constitutional number of the members of the legislature. I also agree that "mere silence of the journal is not sufficient." But if it appears affirmatively from the journals that the mandatory provisions of the constitution have not *Page 634 
been observed, then we should declare the purported act invalid.
I am unable to find any real distinction between the case at bar and the Farrell case. In the latter case, H.B. 403 was introduced, amended and approved by the House. The bill went to the Senate where it was again amended and passed. The House and Senate amendments were different and mutually inconsistent. The House refused to concur in the Senate amendments, and the bill went to a conference committee which reported the bill out with amendments different from that adopted by the Senate. Both House and Senate then passed the bill with the conference amendment. The enrolled bill did not contain the amendments which were actually adopted and did contain the Senate amendments which had been rejected by the House. We held that the journal affirmatively showed that the enrolled bill had never been adopted.
In the case at bar, House Bill 388 passed the House and went to the Senate. On March 12 the committee recommended that it do pass with an amendment. The report was adopted. Thereafter House Bill 388 was recalled from the Committee on Engrossed and Enrolled Bills and rereferred to the Committee on Assessment and Taxation. The approval previously given to that bill as amended on March 12 was thereby rescinded. The amendment of March 12 died in the committee, and in my opinion the journal affirmatively shows it. House Bill 388, the only bill bearing that number, came out of the committee on March 13 with new and different amendments and without the amendment of March 12. The amendment of March 12 changed "7" to "6" in two places. Could that amendment live on as a separate entity divorced from its *Page 635 
context? Obviously not. When House Bill 388 came out of the committee with the March 13 amendments, it affirmatively showed that the March 12 amendments had died in committee. Thereafter House Bill 388 as amended on March 13 passed both houses.
The enrolled Bill 388 contains the rejected March 12 amendments and omits those of March 13 which were actually adopted. There is a strong presumption that the enrolled bill was duly enacted. There is also a strong presumption that the journal is correct. It is certified as such by the same legislative officers who signed the enrolled bill, and it is our duty to take judicial notice of its contents. If the journal were in fact silent, we would undoubtedly uphold the enrolled bill.
But when it speaks — when it shows that H.B. 388 received the affirmative vote of a constitutional majority of the members of both houses and shows further that the March 12 amendment was excluded from the bill — I think we have an affirmative demonstration in the journal that the March 12 amendment was rejected by the legislature. The passage of H.B. 388 in the form shown by the journal negatives the passage of the same numbered bill in any other form.
The rejection of the March 12 amendment appears just as affirmatively and conclusively here as did the rejection of the Senate amendment in the Farrell case.
There is much to be said in favor of the enrolled bill rules which frankly establishes an arbitrary standard. But public corporations ordinarily speak by their duly authenticated minutes which are the best evidence and are ordinarily not to be altered by parol. The journal entry rule is not an arbitrary one, but is based upon the judicial desire to ascertain the truth *Page 636 
concerning the actual, not the presumed, will of the legislature.
The silence of the journals will not alone impeach the validity of the enrolled bill. Yet when they affirmatively disclose that the bill as passed is different from the bill as enrolled, I think we should examine the journal to see if there has been any reconsideration of the apparently final action taken. No reconsideration appears.
There is but one escape from the logic of the situation and that is to presume without evidence that both houses reconsidered the final vote on the bill and then both adopted H.B. 388 with the March 12 amendment. This the court did in McKinnon v.Cotner. This the court could have done but did not do in the Currie case and the Boyer case. This the court could have done in the Farrell case but we refused to do it. If we refused to presume that the House reconsidered its rejection of the Senate amendment in the Farrell case, why should we presume that both Senate and House reconsidered their final action in the case at bar?
I think the Farrell case was rightly decided, that it overruled the McKinnon case and is controlling here.
The result reached by the majority in this case may be economically desirable, but an occasion might arise when the application of the rule of the majority would seriously thwart the legislative will. I see no reason for presuming that to have been intended which was so obviously the result of a blunder. *Page 637